—In an action to recover damages for personal injuries, etc., the plaintiffs appeal (1) from an order of the Supreme Court, Queens County (Price, J.), dated June 21, 1995, which granted the motion of the defendants Oscar G. Korte, Jr., and Karen Kisler for summary judgment dismissing the complaint as against them and (2), as limited by their brief, from so much of an order of the same court, dated September 1, 1995, as, upon granting renewal, adhered to the original determination.
Ordered that the appeal from the order dated June 21,1995, is dismissed, as that order was superseded by the order dated September 1, 1995, made upon renewal; and it is further,
Ordered that the order dated September 1, 1995, is affirmed insofar as appealed from; and it is further,
Ordered that the respondents are awarded one bill of costs.
The only new evidence submitted upon the plaintiffs’ renewed motion, an affidavit prepared by the plaintiffs’ expert, was based solely on speculation and surmise and was therefore insufficient to defeat the motion for summary judgment (see, Laurent v Logan Bus Co., 215 AD2d 730).
The plaintiffs’ remaining contentions are without merit. Mangano, P. J., Thompson, Florio, McGinity and Luciano, JJ., concur.